 


113 HR 5377 IH: Postal Facilities Preservation and Sales Reform Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5377 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Serrano (for himself and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To provide for certain safeguards with respect to the sale of historic postal facilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Postal Facilities Preservation and Sales Reform Act. 
2.Amendments to title 39, United States Code, with respect to the closure and consolidation of postal facilities 
(a)In generalSection 404(d) of title 39, United States Code, is amended— 
(1)by striking subsection (d)(1) and inserting the following: 
 
(d) 
(1)Prior to making a determination under subsection (a)(3) of this section as to the necessity for the closing or consolidation of any postal facility, the Postal Service shall— 
(A)hold at least 3 public meetings, located within the area affected by the closing or consolidation, at least 120 days prior to such determination; and 
(B)provide adequate notice of its intention to close or consolidate such facility at least 180 days prior to the proposed date of such closing or consolidation to persons served by such facility to ensure that such persons will have an opportunity to present their views. 
(2)For purposes of paragraph (1), adequate notice with respect to a closure or consolidation of a post office means written notification to— 
(A)each person served by such post office; 
(B)each officer or employee who is employed at such post office; and 
(C)each Federal, State, and local elected official who represents the ZIP code in which such post office is located.;  
(2)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; and 
(3)by adding at the end the following: 
 
(8)The following entities shall have a right of first refusal, in descending order of priority, to purchase any postal facility offered for sale by the Postal Service under this section: 
(A)A Federal agency (as that term is defined in section 2671 of title 28). 
(B)The State in which such facility is located. 
(C)The city, town, or local unit of government with jurisdiction over the area in which such facility is located. 
(9)The Postal Service may not enter into any contract or agreement with a person where such contract permits such person to represent, with respect to a sale of a postal facility under this section, the Postal Service and the proposed buyer of the facility.  .  
(b)Technical and conforming amendmentsSection 404(d) of title 39, United States Code, is amended— 
(1)in paragraphs (3) through (7) (as redesignated by subsection (a)(2)), by striking post office in each instance it appears and inserting postal facility; 
(2)in paragraph (3) (as so redesignated), by striking post offices and inserting postal facilities; in each instance it appears 
(3)in paragraph (4) (as so redesignated), by striking paragraph (2) and inserting paragraph (3); 
(4)in paragraph (6) (as so redesignated), by striking paragraph (3) and inserting paragraph (4); and 
(5)in paragraph (7) (as so redesignated), by striking paragraph (5) and inserting paragraph (6). 
3.Amendments to title 39, United States Code, with respect to historic postal facilities 
(a)Sale of postal facilitiesSection 404(d) of title 39, United States Code, is further amended by adding at the end the following new paragraph: 
 
(10)With respect to any historic postal facility (as that term is defined in section 417) offered for sale or proposed for relocation or cessation of services by the Postal Service under this section, the Postal Service may not enter into any contract or agreement to sell the facility or relocate or cease services at such facility until the proposed decision to sell or relocate such facility is reviewed pursuant to section 106 of the National Historic Preservation Act (16 U.S.C. 470f). .  
(b)General historic postal facility requirementsChapter 4 of title 39, United States Code, is amended by adding at the end the following: 
 
417.Historic postal facilities 
(a)Historic Surplus Property ProgramIf the Postal Service makes a determination to sell a historic postal facility under section 404, and the preservation of such facility has been determined by the State Historic Preservation Officer or the Keeper of the National Register of Historic Places to be of national significance, the Postal Service shall use the Historic Surplus Property Program (administered by the National Park Service and the General Services Administration) to dispose of such facility. 
(b)Federal preservation officer dutiesThe Federal preservation officer at the Postal Service shall be consulted in any decision with respect to the sale or lease of any historic postal facility or any historic art at such facility.  
(c)List of historic postal facilities; budgetThe Postmaster General shall maintain— 
(1)a list of historic postal facilities and publish such list on the Postal Service Web site; and 
(2)a separate preservation budget to track obligations and expenditures by the Postal Service with respect to historic preservation activities. 
(d)New Deal art 
(1)In generalThe Federal preservation officer at the Postal Service shall promptly notify the National Museum of American Art in any instance where New Deal art owned by the Postal Service is loaned or relocated. 
(2)Availability of policiesThe Postmaster General shall make all Postal Service policies relating to historic preservation and New Deal art available to the public. 
(e)DefinitionsIn this section— 
(1)the term historic postal facility means any postal facility listed, or eligible to be listed, in the National Register of Historic Places; and 
(2)the term New Deal art means any work of art located at a postal facility that— 
(A)was commissioned by the Federal Government between 1933 and 1936; and 
(B)is owned by the Postal Service. . 
(c)Clerical amendmentThe table of sections for title 39, United States Code, is amended by inserting after the item relating to section 416 the following new item: 
 
 
417. Historic postal facilities. . 
4.Additional requirements with respect to historic postal facilities 
(a)Moratorium on sale of historic postal facilitiesNotwithstanding any other provision of law, the Postmaster General of the United States Postal Service may not enter into any agreement to sell a postal facility that is listed, or eligible to be listed, in the National Register of Historic Places unless the sale is conducted pursuant to the procedures established under section 404(d) of title 39, United States Code, as amended by sections 2 and 3. 
(b)Application of National Historic Preservation ActCongress reaffirms that sections 106, 110, and 111 of the National Historic Preservation Act apply to the United States Postal Service. 
(c)Development of Postal Service policies and procedures with respect to historic postal facilities 
(1)Model Historic property covenant 
(A)In generalNot later than 180 days after the date of enactment of this Act, the Postmaster General shall, in consultation with the Advisory Council on Historic Preservation, the National Conference of State Historic Preservation Officers, and the National Trust for Historic Preservation, develop a model covenant, to be used and applied with respect to any historic postal facility offered for sale by the Postal Service. 
(B)Covenant requirementsSuch covenant shall provide that— 
(i)the purchaser of such a facility shall allow public access to any historic artwork located within such facility;  
(ii)the Postal Service shall contribute sufficient funds to the maintenance of any such artwork; and 
(iii)the purchaser of such a facility shall not demolish the historic postal facility or alter it in any way that is incompatible with the historic character of such facility.  
(C)Covenant guidanceNot later than 1 year after the date of enactment of this Act, the Postmaster General shall, in consultation with the Advisory Council on Historic Preservation, the National Conference of State Historic Preservation Officers, and the National Trust for Historic Preservation, develop and implement guidelines with respect to notifying any private entity of the responsibilities of such entity under the covenant developed under subsection (a), including stewardship requirements and any pertinent information on Federal or State tax incentive programs.  
(2)TrainingNot later than 180 days after the date of enactment of this Act, the Postmaster General shall, in consultation with the Advisory Council on Historic Preservation, develop guidance and training procedures for officers and employees of the Postal Service on the processes, requirements, and special considerations with respect to the sale of any historic postal facility, including— 
(A)the application of section 106 of the National Historic Preservation Act (16 U.S.C. 470f) to such sale; and 
(B)consultation with stakeholders with respect to such sale. 
(3)LeasingNot later than 1 year after the date of enactment of this Act, the Postmaster General shall develop and implement a policy with respect to, as an alternative to selling any historical postal facility, leasing such facility, as permitted under section 111 of the National Historic Preservation Act (16 U.S.C. 470h–3).  
(4)Report on use of GSA for sale of propertyNot later than 180 days after the date of enactment of this Act, the Postmaster General shall publish a report on whether the Postal Service should use the Office of Real Property Disposal of the General Services Administration with respect to selling any historic postal facility.   
5.Proposed Postal Service rule under the National Environmental Policy ActThe proposed rule published by the Postal Service in the Federal Register on January 13, 2014 (79 Fed. Reg. 2102 et seq.), and any subsequent rule that is substantially the same shall have no force or effect. 
 
